UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1290


XIAO MIN WU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 13, 2013         Decided:   September 30, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Troy Nader Moslemi, MOSLEMI & ASSOCIATES, New York, New York,
for Petitioner.    Stuart F. Delery, Acting Assistant Attorney
General, Shelley Goad, Assistant Director, Kristin Moresi,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Xiao Min Wu, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing       her      appeal      of    the     Immigration       Judge’s     decision

denying relief from removal.                  Wu disputes the finding that she

failed     to        qualify    for     asylum,      withholding       of    removal    and

protection under the Convention Against Torture (CAT).

     A     determination           regarding         eligibility       for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence        on     the     record      considered       as   a    whole.      INS    v.

Elias-Zacarias,          502     U.S.      478,     481     (1992).         Administrative

findings        of     fact,     including         findings      on   credibility,      are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B) (2006).

Legal    issues         are    reviewed      de     novo,     “affording       appropriate

deference to the BIA’s interpretation of the [Immigration and

Nationality Act] and any attendant regulations.”                         Li Fang Lin v.

Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                          This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                      Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).




                                               2
            We have reviewed the evidence of record and conclude

that substantial evidence supports the agency’s finding that Wu

failed to meet her statutory burdens.                  We therefore uphold the

denial of Wu’s requests for asylum and withholding of removal.

See   Camera   v.    Ashcroft,    378     F.3d      361,    367    (4th     Cir.    2004)

(“Because    the    burden   of   proof       for   withholding      of     removal    is

higher than for asylum—even though the facts that must be proved

are   the   same—an    applicant     who       is   ineligible       for    asylum     is

necessarily    ineligible      for   withholding           of     removal    under     [8

U.S.C.] § 1231(b)(3).”).

            Finally, to qualify for CAT protection, a petitioner

bears the burden of demonstrating that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”         8 C.F.R. § 1208.16(c)(2) (2013).                     We have

reviewed the evidence of record and conclude that substantial

evidence supports the agency’s denial of this relief.

            Accordingly,     we    deny       the   petition      for     review.      We

dispense    with     oral    argument      because         the    facts     and     legal

contentions    are    adequately     presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                          3